Citation Nr: 1136479	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for atrial fibrillation.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to service connection for chronic kidney disease other than diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in St. Louis, Missouri, and Cleveland, Ohio, respectively.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  In March 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of the hearing is of record.

At the March 2011 hearing, the Veteran raised a claim for an increased rating for his service-connected diabetes mellitus, type II, with diabetic nephropathy.  In this regard, the Veteran took issue with the way this disability has been characterized and evaluated.  See Hearing Transcript page 15.  Accordingly, as this issue has not been developed for appellate review, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for chronic kidney disease other than diabetic nephropathy and entitlement to an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  In a June 2003 decision, the RO denied a claim of entitlement to service connection for atrial fibrillation.  Although the Veteran initiated an appeal of this issue by filing a notice of disagreement in January 2004, he later informed VA in May 2005 that he wished to withdraw this issue from appellate consideration.

2.  Evidence associated with the claims file since the RO's June 2003 denial was not previously before agency decision makers, is not cumulative or duplicative of evidence previously considered, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3.  Atrial fibrillation is proximately related to the Veteran's service-connected hypertension.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision is final with respect to the issue of entitlement to service connection for atrial fibrillation.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2010).

2.  Evidence received since the final June 2003 RO determination, in which the RO denied service connection for atrial fibrillation, is new and material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran is shown to have atrial fibrillation that is proximately due to his service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Some duties imposed by the VCAA are pertinent to applications to reopen previously denied final claims, e.g. Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the duties imposed on the underlying claim of service connection

As explained below, with respect to the issues presently being decided, i.e., whether new and material evidence has been received to reopen a claim of entitlement to service connection for atrial fibrillation as well as the underlying claim of entitlement to service connection for atrial fibrillation, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).  See also Kent, supra.

New and Material Evidence

The Veteran filed an initial claim for service connection for atrial fibrillation in October 2002.  The RO denied this claim in June 2003.  The Veteran did not perfect an appeal of this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  The current claim culminates from the appellant's attempt, in July 2007, to reopen the previously disallowed claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001. Id.  As the Veteran in this case filed an application to reopen a claim for service connection for atrial fibrillation in July 2007, the revised version of 3.156 is applicable in this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final decision is the RO's June 2003 decision denying service connection for atrial fibrillation.  This claim was denied on a direct basis as well as on a secondary basis, that is, that the disability is not secondary to the Veteran's service-connected PTSD or his diabetes mellitus, type II.

The pertinent evidence of record at the time of the June 2003 rating decision consisted of the Veteran's service treatment records showing no complaints or findings of a cardiac nature.  In also consisted of private medical records dated from February 1999 to December 2002 showing treatment for atrial fibrillation.  In addition, the evidence included a May 2003 VA examination report negating a link on a secondary basis between the Veteran's paroxysmal atrial fibrillation and his diabetes mellitus type II.  

The evidence associated with the claims file since the June 2003 rating decision includes private medical opinions that relate the Veteran's atrial fibrillation to his hypertension as well as numerous medical articles supporting a link between the two disabilities.  The Board finds that this evidence is new in that it has not been previously considered and is certainly pertinent to the present appeal since it contains nexus opinion evidence linking the Veteran's atrial fibrillation to a service-connected disability.  This evidence, when considered with evidence previously of record, bears substantially upon the specific matter under consideration.  In short, the record contains new and material evidence to reopen the claim of entitlement to service connection for atrial fibrillation.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bernard Considerations

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 2002); Elkins v. West, 12 Vet. App. 209 (1999).  As is indicated in the VCAA discussion above, given the favorable outcome below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The Board finds that this regulation is not applicable in the present case, as the medical opinions address direct causation, not aggravation, and the Board's favorable decision is also on the basis of direct causation.

Turning to the merits of the now reopened claim, the Board finds that the evidence is sufficient to grant service connection for atrial fibrillation.  That is, the evidence documents that the Veteran has been diagnosed post service as having atrial fibrillation and he is presently service connected for hypertension.  It also contains medical opinions that clearly relate the Veteran's atrial fibrillation to his service-connected hypertension.  In this regard, there is the statement from the Veteran's treating cardiologist, F. Porkolab, M.D., who said he had been following the Veteran for several years with a history of paroxysmal atrial fibrillation and that he also had a chronic history of hypertension.  He went on to opine that here was no question that hypertension tendencies increase the likelihood of developing atrial fibrillation.  He subsequently stated in November 2009 that the Veteran's hypertension has clearly contributed to the development of his chronic atrial fibrillation.  Similar opinions were made by W. Smeal, M.D., in February 2011, who opined that the Veteran had chronic atrial fibrillation and that a major contributing factor to this disability was his history of increased blood pressure (hypertension).  In addition, there are a number of medical text articles that support a link between hypertension and atrial fibrillation.  In light of this evidence and the lack of any evidence to the contrary, the Board finds that the preponderance of the evidence supports this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claim of entitlement to service connection for atrial fibrillation as secondary to service-connected hypertension is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for atrial fibrillation, as secondary to service-connected hypertension, is granted.  


REMAND

Chronic Kidney Disease

This appeal stems, in part, from the RO's February 2007 denial of the Veteran's claim of entitlement to service connection for chronic kidney disease.  However, in July 2009, the RO granted service connection for diabetic nephropathy as secondary to the Veteran's service-connected diabetes.  Presently it is unclear from the record whether this grant satisfies the Veteran's claim of entitlement to service connection for chronic kidney disease, or whether the Veteran has a chronic kidney disease separate and distinct from his service-connected diabetic nephropathy.  In this regard, the Veteran testified in March 2011 that the RO lumped his kidney disease in with his service-connected diabetes rating, but that he thought his doctor (Dr. Frem) meant more than diabetic nephropathy when talking about his chronic kidney disease (see hearing transcript pages 13 &15).  Moreover, there is Dr. Frem's August 2008 report stating that the Veteran had "chronic kidney disease most likely secondary to diabetic nephropathy, aggravated since by hypertension".  In light of this uncertainty, the issue must be remanded so that clarification can be obtained regarding whether the Veteran has a chronic kidney disease separate and distinct from his service-connected diabetic nephropathy which is caused by or aggravated by service or a service-connected disability.  The Veteran should be afforded a VA examination in order to clarify this matter as well as the opportunity to submit additional evidence.  38 U.S.C.A. § 5103A(b),(c).  

Increased Rating for Hypertension

At the Board hearing in March 2011, the Veteran submitted a written waiver of review of evidence that he submitted to the RO earlier that month.  See 38 C.F.R. § 20.1304(c).  He also indicated at the hearing that he would be submitting additional evidence within 60 days, and was advised at that time to talk to his representative about attaching a waiver of RO review to any additional evidence that he would be submitting.  In April 2011, the RO received additional evidence from the Veteran, to include private medical records containing additional blood pressure readings, but the evidence was not accompanied by a waiver of RO review.  Accordingly, the evidence must be reviewed by the RO in the first instance.  38 C.F.R. § 20.1304(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for chronic kidney disease other than diabetic nephropathy and hypertension.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran a VA examination to determine whether he has chronic kidney disease other than diabetic nephropathy that is related to service or caused by or proximately related to a service-connected disability.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology, findings and diagnoses must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.
 
Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a) Does the Veteran currently have a chronic kidney disease other than diabetic nephropathy? 

(b) If so, is such a disease at least as likely as not (a 50 percent degree of probability or greater) related to service or the result of or proximately due to a service-connected disability (PTSD; DM Type II with diabetic nephropathy; chondrosarcoma, left hyoid bone, left cervical area; hypertension; erectile dysfunction)?

(c) Alternatively, if the VA examiner finds that the Veteran has a chronic kidney disease separate and distinct from his diabetic nephropathy and it is not due to service or a service-connected disability, the VA examiner is requested to state whether it is at least as likely as not (a 50 percent degree of probability or greater) that such disease is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] a service-connected disability?

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence.  The rationale for any opinion offered should be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, review the claims file, to include all evidence submitted after the November 2009 supplemental statement of the case, and take any development action deemed appropriate.  Thereafter, readjudicate the issues of entitlement to an initial rating higher than 10 percent for hypertension, and entitlement to service connection for chronic kidney disease other than diabetic nephropathy.  If any benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before returning the record to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


